Citation Nr: 1401811	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1970 to July 1971.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen the claim for service connection for schizophrenia, and denied entitlement to individual unemployability.

The Veteran was scheduled for a November 2013 videoconference hearing before the Board.  However, the record reflects that he neither reported for the hearing nor requested that the hearing be rescheduled.  Accordingly, the Board will proceed with a decision in this matter. 


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for schizophrenia.

2.  Evidence received since the January 2008 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for schizophrenia.  

3.  The Veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied an application to reopen the claim of entitlement to service connection for schizophrenia is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence sufficient to reopen the claim of service connection for schizophrenia has not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities lacks legal merit or entitlement under the law.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2009, prior to the September 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the July 2009 notice letter included the criteria for reopening the previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for schizophrenia that was found insufficient in the previous denial. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder. 

The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As discussed below, the Veteran has not submitted new and material evidence to reopen the claim, and thus an examination is not warranted.  Additionally, the Veteran did not appear for his scheduled hearing, and the hearing request is considered withdrawn.  Thus, the duties to notify and assist have been met.

Claim to Reopen
 
In an October 1972 rating decision, the RO denied service connection for a nervous disorder.  While the record showed that the Veteran had been diagnosed with a "dependent personality" during service, service connection was denied as the Veteran's passive-dependent personality disorder was considered to be a constitutional or developmental abnormality that was not considered to be a disabling condition for which service connection could be awarded.  

Subsequently, in a March 1980 decision, the RO reopened the claim, but denied service connection because the evidence submitted did not show that the Veteran's schizophrenia was incurred during service.   A November 1980 Board decision confirmed the decision of the RO.  The Board determined that the evidence did not show the presence of an acquired psychiatric disease during service.  

A January 2008 rating decision declined to reopen the claim for service connection.  The RO determined that the Veteran had not submitted competent evidence linking his various complaints related to nervousness in service to his currently diagnosed schizophrenic reaction.  The RO concluded that service connection for the Veteran's claimed nervous/mental health condition remained denied.  

The Veteran responded by submitting a January 2008 Statement in Support of Claim upon which he wrote "I wish to file a notice of disagreement regarding [the] rating decision dated January 4, 2008.  Rating decision stated that I served in the Army.  I served in the Air Force."  In response to this communication, the RO informed the Veteran in correspondence dated in January 2008 that the statement in the rating decision regarding his service had been a clerical error.  He was further advised that should he disagree with the decision rendered in the rating decision he should do so within one year of the decision letter.  

The Board agrees with the RO that the January 2008 statement from the Veteran does not constitute a notice of disagreement with respect to the denial of his claim to reopen.  In this regard, while special wording is not required for a notice of disagreement, a notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review. 38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309   (Fed. Cir. 2002).  The January 2008 statement from the Veteran does not express disagreement with the denial of his claim to reopen.  Rather, he is expressing disagreement with the description of his service.  The RO acknowledged the error.  Further, the Veteran was informed that should he disagree with the decision rendered in the rating decision, he had one year from notification of the decision to express his disagreement.  As the Veteran did not file a notice of disagreement with the denial of his claim to reopen within one year of notification of that decision, the January 2008 rating decision denying service connection for the Veteran's schizophrenia became final.  See 38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

The previously disallowed claim of entitlement to service connection for schizophrenia may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen his claim in July 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans' Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In November 1972, the RO denied the Veteran's claim for service connection by finding that a passive-dependent personality was not a disability under the law.  In denying the claim to reopen in November 1980, the Board noted that the evidence submitted did not show that schizophrenia or any other psychiatric disease was incurred during service.  In January 2008, the RO continued to decline to reopen the Veteran's claim because there was no competent evidence indicating that the Veteran's disorder was related to service.  

The relevant evidence before the VA at the time of the most recent final decision consisted of service treatment records (STRs), post service VA treatment records, and various lay statements from the Veteran and his acquaintances discussing his emotional and mental state during and after service.   The Veteran's STRs indicate that he had anxiety, was depressed, and had a "dependent personality."  The lay statements indicate that he has experienced financial difficulty and problems with his mental health since service.  The post service treatment records show treatment for schizophrenia and substance abuse.  

Evidence received since the final rating decision includes multiple statements from the Veteran dated in July 2009, August 2009, and September 2013, and a September 1991 hospital summary.  The Veteran's statements indicate that he continues to believe his military service caused his current disability, that he is unemployed, and has had financial difficulties.  The hospital summary indicates that the Veteran was hospitalized for alcohol dependence, polysubstance abuse, and delusional disorder.  

For the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that evidence received since the last final decision does not raise a reasonable possibility of substantiating the claim.  The Veteran's claim was previously denied as the record, while documenting a personality disorder during service and post service psychiatric difficulty, did not show that a current psychiatric disorder was related to military service.  The recently submitted hospital summary does not establish that the Veteran's disability was related to service.  Thus, while new, this evidence is not material.  The Veteran's statements since the last final decision are essentially duplicative of his earlier statements.  In these statements, he reiterated his prior contentions that stress in the military lead him to use drugs and resulted in his current psychiatric disability. 

Notably absent is any evidence submitted that shows incurrence of schizophrenia, or any other acquired psychiatric disorder, during service, that a psychosis such as schizophrenia  manifested to a degree of 10 percent within one year from date of termination of service, or that a current psychiatric disorder or is otherwise related to military service.  Without such evidence, the claim for service connection for schizophrenia cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013).




      TDIU

A total rating based on individual unemployability is assigned when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155; 38 C.F.R. 3.340, 3.341, 4.16(a) (2013).  There must be impairment of such degree that it is impossible for the average person with such disabilities to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A total disability rating may be assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional cases, an extra-schedular evaluation may be assigned on the basis of a showing of unemployability alone.  38 C.F.R. § 4.16(b) (2013).  

The Court has held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law - analogous to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon which relief can be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).  

In the instant case, while the Veteran is unemployable and in receipt of nonservice connected pension benefits, he has not established service connection for any disability.  Thus, his claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is without legal merit, as the law, not the evidence, is dispositive in this case.  Hence, the claim is denied as a matter of law.


ORDER

The application to reopen a claim of service connection for schizophrenia is denied.

A total disability rating based on individual unemployability due to service connected disabilities is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


